DETAILED ACTION
The instant application having Application No. 16/583,829 filed on September 26, 2019 is presented for examination by the examiner. The amended claims submitted March 9, 2019 in response to the office action mailed January 6, 2022 are under consideration. Claims 1-3, 5-12 and 14 are pending. Claims 4 and 13 are cancelled.

Allowable Subject Matter
Claims 1-3, 5-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “an AF ball located between the inner side of the side surface of the first OIS carrier and an outer side of a side surface of the AF carrier.” In particular Yu et al. USPGPub 20170108705 teaches AF balls 241c, see Fig. 20, but they are on an inner side surface of the AF carrier not the outer side surface of the AF carrier.
Claims 2-3, 5-12 and 14 depend from claim 4 and are allowable for at least the reasons stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872